Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive.
The applicant argues that because the alternatives recited in claim 40 share a structural feature of being water-insoluble and in common use, this is a proper Markush grouping.  The examiner disagrees.  The Markush grouping requires “a common use” not that they are commonly used individually.  Although the compounds are water-insoluble, this is not a structural feature as there are different structural features that cause the insolubility among the group.  In addition, water insolubility would include an infinite group of compounds.  No evidence has been presented that would indicate that the compounds are common alternatives of one another (common use).
The applicant argues that the use of xanthan gum in Example 1 of Steen indicates that the example is for slow release of nicotine based on paragraphs 0042-0052.  The examiner disagrees.  The cited paragraphs are specifically directed toward, “The amount of gum based in a chewing gum…” [0042], and do not indicate that xanthan gum delays release of nicotine.  
Arguments concerning claim amendments are addressed in the rejections below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of dibasic calcium phosphate, calcium carbonate DC, mono-, diglyceride powder, and hydrogenated vegetable oil, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
The group contains two salts, one emulsifier and one oil and are therefore not structurally related.  Other than their presence in this Markush group, the 4 compounds do not appear to be related to a common use.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9, 15, 17, 18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen (US 2019/0160019 as the US equivalent of DK PA 2014 70424).
Regarding claims 1, 6, 9, 15, 17, 18, and 47 Nielsen discloses an oral nicotine delivery formulation such as a lozenge or tablet (i.e. solid oral formulations [0113]) that contains nicotine (e.g. free base [0026], nicotine bitartrate [0030], etc.), sorbitol (a polyold [0101]), and a pH-controlling agent [0034-0042].  
Claim 1 recites the functional language, “designed to release the content of nicotine within a period of 90 second in contact with oral saliva,” and “designed to release the content of pH regulating agent within a period of 60 second in contact with oral saliva”.
Nielsen does not disclose how the tablet is made.  However, the steps and parameters for the process for making or extracting the fibers for this slurry do not add patentable details to this invention, as no structural characteristics are association with the step in the specification.  As such, this is a “product by process” claim.  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113).

"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) …

"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	  
Please note that the release time is not a structural attribute directly related to the process of how the tablet is made.  One of ordinary skill would not expect making a tablet by compression would cause the tablet to disintegrate or release it’s contents in a specific amount of time.
Claim 6 recites the functional language, “designed to release the content of pH regulating agent within a period of 40 second in contact with oral saliva”.  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  First, no structural feature claimed is associated with enabling the claimed function.  Second, the prior art of Nielsen is capable of releasing the contents within 60 or within 40 seconds by chewing (i.e. destruction of the lozenge or tablet).   
Regarding claim 2, Nielsen discloses between 0.5 and 4 mg nicotine [0053].   
Regarding claim 5, Nielsen discloses 0.5 to 5% of a buffer (pH regulating agent [0038]).

Claim(s) 1, 2, 5, 6, 8, 9, 15, 17, 18, 19, 21, 28, 39, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steen et al. (US 2007/0269386).  
Regarding claims 1, 2, 5, 15, 17, and 39, Steen et al. disclose an orally disintegrating tablet [0121] that is made by compression which contains:
0.5-6 mg nicotine [0079], more preferably 1.5% Nicotine bitartrate, 2 mg per tablet (example 2),
3.1% Trometamol (pH regulating agent [0031]), 
Mannitol (a polyol), and
Titanium dioxide (insoluble).
	
Claim 1 recites the functional language, “designed to release the content of nicotine within a period of 90 second in contact with oral saliva,” and “designed to release the content of pH regulating agent within a period of 60 second in contact with oral saliva”.  
Claim 6 recites the functional language, “designed to release the content of pH regulating agent within a period of 40 second in contact with oral saliva”.  
Claim 8, recites the functional language, “wherein at least 50% by weight of the content of pH regulating agent is released before 50% by weight of the content of nicotine”.  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  First, no structural feature claimed is associated with enabling the claimed function.  Second, the prior art of Steen et al. is capable of releasing the contents within 60 or within 40 seconds by chewing (i.e. destruction of the lozenge or tablet).  Steen et al. also disclose nicotine with an ion exchange complex which would release nicotine more slowly than pH buffering salts.  In addition, not all saliva is the same pH depending on what was consumed before or during product use.  A low pH after soda consumption will more quickly consume pH regulating agent and speed the dissolution and reaction.  Furthermore, tablets can be ground into powder and consumed.    
Regarding claims 18, 19, and 21, Steen et al. disclose that nicotine can be used as a complex with an ion exchange resin [0070], in association with a fatty acid [0082], and as a free base [0067].
Regarding claim 22, Steen et al. disclose xanthan gum, a mucoadhesive water-soluble anionic polymer. 
Regarding claim 28, Steen et al. disclose using crospovidone as a disintegrant ([0082] and claim 14).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 39, 40, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steen et al. (US 2007/0269386) as applied to claim 1 above, and further in view of Amer (US 4,866,046).
Steen et al. disclose fillers including mannitol [0082], including 11.8% mannitol in a tablet (Example 2).  Steen et al. do not disclose other fillers.  However, it is known in the art to make dissolving tables with other fillers.  For example, Amer discloses an orally dissolving tablet with diluents (i.e. fillers) such as mannitol, and dicalcium phosphate (i.e. dibasic calcium phosphate)(col. 4, 40-46).  It would have been obvious to one of ordinary skill in the art at the time of invention to use another known filler (dicalcium phosphate) in place of a different filler (mannitol).  Such a substitution would have been within the ability of one of ordinary skill and the results would have been predictable.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6, 15 17, 18, 19, 21, 28, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9, 12, 13, 15, and 26, of copending Application No. 16/213641 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are claiming an orally disintegrating nicotine product comprising nicotine and a pH regulating agent.  Copending Application No. 16/213641 has additional limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805. The examiner can normally be reached Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Felton/Primary Examiner, Art Unit 1747